                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       07/14/2021
                                                                                                       CT Log Number 539898060
   TO:         Kim Lundy- Email
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Tennessee

   FOR:        WALMART INC. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  Kouns Jennifer S., Pltf. vs. Walmart, Inc., et al., Dfts.
                                                     Name discrepancy noted.
   DOCUMENT(S) SERVED:                               Summons, Attachment(s), Complaint, Bond(s), First Set of Interrogatories,
                                                     Certificate(s), First Request(s)
   COURT/AGENCY:                                     Marion County - Circuit Court, TN
                                                     Case # 22756
   NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 08/21/2020
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Knoxville, TN
   DATE AND HOUR OF SERVICE:                         By Process Server on 07/14/2021 at 10:35
   JURISDICTION SERVED :                             Tennessee
   APPEARANCE OR ANSWER DUE:                         Within 30 days from the date of this summons is served
   ATTORNEY(S) / SENDER(S):                          Derek Nelson
                                                     Warren & Griffin, PC
                                                     736 Georgia Avenue, Suite 100
                                                     Chattanooga, TN 37402
                                                     423-265-4878
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/14/2021, Expected Purge Date:
                                                     07/19/2021

                                                     Image SOP

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     300 Montvue RD
                                                     Knoxville, TN 37919
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / JR




Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 1 of 7 PageID #: 5
                                                     State of Tennessee
                              IN THE CIRCUITCOURT OF MARION COUNTY
JENNIFER S. KOUNS,                                                                  )
Plaintiff,                                                                          )            NO.     c2c?    7S-ep
vs.                                                                                 )
WALMART,INC.,WALMART SUPERCENTER AND                                                )            DIVISION
AGREE STORES,LLC,                                                                   )
Defendants,                                                                         )            JURY DEMANDED

                                                               SUMMONS
                                        SERVETHROUGHSHERIFF OFKNOXCOUNTY
  TO: WALMART,INC.
             C/O CT CORPORATION SYSTEM
             300 MONTVUE ROAD
             KNOXVILLE,TN 37919
  You are hereby summoned to defend a civil action tiled againstyou in the Circuit Court,Marion County,Tennessee.
  Your defense must be made within thirty(30)days from the date this summons is served upon you. You are directed to
  file your defense with the clerk ofthe court and send a copy to the plaintiffs attorney at the address listed below. Ifyou
  fail to defend this action by the below date,judgment by default may be rendered againstyou for the reliefsought in the
  complaint


   WITNESSED and Issued this                                  day of
                                                                           9111/
      Marion County Circuit Court
      PO Box 789
      Jasper, TN 37347
                                                                            By      koliL rhOtC
                                                                            Clerk/Deputy Clerk

  Attorneys for Plaintiff:       Derek Nelson, 736 Georgia Avenue Suite 100 Chattanooga,TN 37402
                                (423)265-4878

  Plaintiff's Address: Through Plaintiff's Attorney
  Received this                            day of                                                                         ,20
                                                                 IS/
                                                                                            Deputy Sheriff




  ADA:Ifyou need assistance or accommodations because ofa disability, please call            , ADA Coordinator, at(423)209-7500

                                                                                                                                  Rev. 03/11




           Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 2 of 7 PageID #: 6
State ofTennessee,
County ofMarion
                                  ,Clerkofthe Circuit Court,in andforthe State and Countyaforesaid,herebycertify
thatthewithin andforegoingisatrue and correctcopyofthe originalwritofsummonsissued in thiscase.


                          •                                              By                                                D.C.
                                                                                  Circuit CourtClerk

                                                   OFFICERS-RETURN
         I certify thatIserved thissummonstogether with the complaintasfollows:
O On,                                     ,20            ,Idelivered acopyofthesummonsand complaintto the
defendant,                                                                                                      R,F            ED
                                                                                  '
                                                                              k-Ocd,                     tt_
O Failed toserve thissummonswithin90daysafter theissuance because:                                               T

                                                                           n• c3CLAJICI
                                                                                                 C9C



                                                                                  Sheriff/DeputySheriff      /


                                                    CLERK'S RETURN
Iherebyacknowledge and acceptservice ofthe withinsummonsand receive copy ofthesame,this                                    day
Of                         20




                                                               Defendant


                                                               By                                                                D.C.
                                                                         Circuit CourtClerk


                                                         NOTICE to Defendant(s)
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar($10,000)personal property exemption as well as a
homestead exemption from execution or seizure to satisfy a judgment. The amount ofthe homestead exemption depends upon
your age and the other factors which are listed in TCA § 26-2-301. Ifajudgment should be entered againstyou in this action andyou
wish to claim property as exempt,you must file a written list, under oath,ofthe items you wish to claim as exempt with the clerk of
the court. The list may be filed at any time and may be changed byyou thereafter as necessary; however,unless it is filed before the
judgment becomes final, it will not be effective as to any execution or garnishment issued prior to the filing ofthe list. Certain items
are automatically exempt by law and do not need to be listed; these include items of necessary wearing apparel(clothing)for your
selfandyour family and trunks or other receptacles necessary to contain such apparel,family portraits,the family Bible, and school
books. Should any ofthese items be seized you would have the right to recover them. Ifyou do not understandyour exemption
right or how to exercise it,you may wish to seek the counsel ofa lawyer.




       Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 3 of 7 PageID #: 7
             IN THE CIRCUIT COURT OF MARION COUNTY,TENNESSEE
 JENNIFER S. KOUNS,            )
                               )
      Plaintiff,               )                              NO: Q/02
                                                                                             rf,43
 vs.
                               )                                                                      4


                               )                              DIVISION                       c—
 WALMART,INC., WALMART         )                                                             r-       >

 SUPERCENTER AND AGREE STORES, )                              JURY DEMANDED                            rnr
                                                                                             -0
 LLC,                          )                                                                     QC
                                                                                                      ).
                               )                                                                     c—P1
      Defendants.              )                                                             -P        CD
                           COMPLAINT                                                         N.)


        Comes the Plaintiff and for her cause of action against the defendants allege as follows:

                                                 I.

        The plaintiff is a citizen and resident of Grundy County, Tennesee. The defendants,

Walmart, Inc. and Walmart Supercenter, are believed to be a foreign corporation duly organized

under the laws of the State of Tennessee and operates a place of business located in Kimball,

Marion County, Tennessee. The defendant, Agree Stores, LLC,is believed to be a foreign limited

liability company duly organized under the laws ofthe State of Tennessee and operates a place of

business located in Kimball, Marion County, Tennessee. The acts and omissions alleged herein

occurred within Kimball, Marion County,Tennessee, so this Court hasjurisdiction over this cause.



       That at all times mentioned herein, the defendants owned and operated on its premise a

store known as Walmart that was open to the general public.



       That on August 21, 2020, the defendant permitted a slippery substance to remain on the

floor in a place allowing for the passage ofthe Plaintiff as well as other patrons of Walmart. Said

slippery substance was transparent, slippery and rendered the floor dangerous for use as a passage

way and created a trap for the plaintiff and other patrons.


Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 4 of 7 PageID #: 8
                                                   IV.

         At said time on the aforementioned date the Plaintiff was walking across the floor of said

 Walmart in a careful and prudent manner, when her feet came in contact with the aforesaid slippery

substance which was located on the floor near entrance/exit. As a result ofthis contact,the Plaintiff

slipped, lost her balance and fell to the floor, striking her left leg.

                                                   V.

        That the defendants knew or should have known that unless vigilance was used, slippery

substances would accumulate on the floor and would endanger the safety of persons walking on

the floor. Said slippery substance had been on the floor for such a period of time preceding the

fall of the plaintiff that persons of ordinary prudence in the position of defendants should have

known,and in the exercise of ordinary care had a reasonable opportunity to remedy the condition,

prior to the fall experienced by the plaintiff. In spite of the defendants' notice of the presence of

the slippery substance on the floor, defendants negligently failed and omitted to remove the same

within a reasonable time or to take any precaution to prevent injury to the Plaintiff. The accident

and injuries herein alleged were proximately caused by the negligence ofthe defendants in causing

and permitting the slippery substance to remain on said floor in failing to take reasonable

precautions to prevent injury to the Plaintiff.

                                                  VI.

        The plaintiff sustained a left tibial fracture as well as a torn LCL. As a result of these

injuries, the plaintiff required medical care and treatment, incurred substantial expense, sustained

a temporary total impairment of her earning capacity, and was unable to pursue her normal

activities.

                                                  VII.




Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 5 of 7 PageID #: 9
         The plaintiffs injuries may be permanent so that she will require future medical care, suffer

 a permanent impairment of her earning capacity and will remain unable to pursue her normal

 activities.

         WHEREFORE,the Plaintiff demands:

         Judgment against the defendants for $250,000.00 for compensatory damages; and a jury to

 try the issues when joined.




                                                  RESPECTFULLY SUBMITTED,

                                                  WARREN & GRIFFIN,PC



                                                  BY: ( )1711
                                                    Derek Nelson BPR#: 033461
                                                  Attorney for Plaintiff
                                                  736 Georgia Avenue, Suite 100
                                                  Chattanooga, Tennessee 37402
                                                 (423)265-4878




Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 6 of 7 PageID #: 10
              IN THE CIRCUIT COURT OF MARION COUNTY,TENNESSEE
  JENNIFER S. KOUNS             )
                                )
       Plaintiff,               )                           NO:
  vs.                           )
                                )                           DIVISION
  WALMART,INC., WALMART         )
  SUPERCENTER AND AGREE STORES, )                           JURY DEMANDED
  LLC                           )
                                )
       Defendants.              )

                                            COST BOND

        I hereby acknowledge and bind myself for the prosecution of this action and payment of

 all non-discretionary costs in this Court, which may at any time be adjudged against the plaintiff

 in the event the plaintiff shall not pay them.


        Witness my had this        g        day of                ,2021.




                                                         erek Nelson BPR#:033461
                                                        Warren and Griffin, P.C.
                                                        736 Georgia Avenue, Suite 100
                                                        Chattanooga, Tennessee 37402
                                                       (423)265-4878
                                                        Facsimile 423-265-4810




Case 1:21-cv-00181-TAV-CHS Document 1-1 Filed 08/17/21 Page 7 of 7 PageID #: 11
